Case 8:15-cv-01708-SDM-TGW Document 436 Filed 04/16/19 Page 1 of 3 PageID 4239



                           UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF FLORIDA
                                  TAMPA DIVISION


 UNITED STATES OF AMERICA ex rel.
 BRADY MCFARLAND,

                               Plaintiffs,

 v.                                                           No. 8:15-cv-1708-T-23-TGW

 FLORIDA PHARMACY SOLUTIONS,
 MEDIVERSE LLC, MELONIE KOTCHEY,
 and WAYNE WILKERSON,

                         Defendants.
 ________________________________________________/
           UNITED STATES’ RESPONSE TO RELATOR’S MOTION FOR
      APPROVAL OF SETTLEMENT AGREEMENT AND DISMISSAL OF CLAIMS

        On March 21, 2019, Relator Brady McFarland (“Relator”) moved the Court to approve a

 proposed settlement with Defendants Mediverse LLC, Melonie Kotchey, and Wayne Wilkerson

 (collectively, the “Settling Defendants”) (Dkt. 433). Pursuant to the proposed settlement, Relator

 seeks dismissal of his claims against the Settling Defendants with prejudice as to the Relator and

 without prejudice as to the United States.

        Under 31 U.S.C. § 3730(b)(1), the Attorney General must consent to any voluntary

 settlement and dismissal in a False Claims Act qui tam action. See, e.g., United States ex rel.

 Michaels v. Agape Senior Cmty, Inc., 848 F.3d 330, 339-40 (4th Cir. 2017). Pursuant to

 § 3730(b)(1), the United States hereby respectfully notifies the Court that the Attorney General

 consents to Relator’s proposed settlement and the dismissal of Relator’s claims against the

 Settling Defendants, so long as the dismissal is without prejudice to the United States.




                                                  1
Case 8:15-cv-01708-SDM-TGW Document 436 Filed 04/16/19 Page 2 of 3 PageID 4240



 April 16, 2019                     Respectfully submitted,


                                    JOSEPH H. HUNT
                                    Assistant Attorney General

                                    MARIA CHAPA LOPEZ
                                    United States Attorney


                              By:   /s Charles T. Harden III
                                    CHARLES T. HARDEN III
                                    Assistant United States Attorney
                                    Florida Bar No. 97934
                                    400 North Tampa Street, Suite 3200
                                    Tampa, Florida 33602
                                    Tel: (813) 301-3075
                                    Fax: (813) 274-6200
                                    Email: Charles.Harden@usdoj.gov


                                    MICHAEL D. GRANSTON
                                    JAMIE A. YAVELBERG
                                    NATHAN P. GREEN
                                    Attorneys, Civil Division
                                    Commercial Litigation Branch
                                    Department of Justice
                                    P.O. Box 261, Ben Franklin Station
                                    Washington, DC 20044
                                    Tel: (202) 305-3669
                                    Nathan.P.Green@usdoj.gov

                                    Attorneys for the United States of America




                                       2
Case 8:15-cv-01708-SDM-TGW Document 436 Filed 04/16/19 Page 3 of 3 PageID 4241



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that, on April 16, 2019, I filed the foregoing document using the

 CM/ECF system, which will send notice of electronic filing to all counsel of record.


                                             By:     /s Charles T. Harden III
                                                     CHARLES T. HARDEN III
                                                     Assistant United States Attorney




                                                 3
